DENY and Opinion Filed December 30, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01128-CV

               IN RE SAMANTHA DIANN SANFORD, Relator

          Original Proceeding from the 302nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-20-18505

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      Before the Court is relator’s December 21, 2021 petition for writ of mandamus

in which she challenges the associate judge’s rulings (1) granting the intervenor

temporary sole managing conservatorship of the child, and (2) denying relator’s

objections to intervenor’s standing.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Relator bears the burden of demonstrating her entitlement to mandamus relief, which

includes providing this Court with a record sufficient to make that showing. See TEX.

R. APP. P. 52.3(k)(1)(A), 52.7(a)(1). We conclude that relator has failed to meet this
burden. Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a).




                                        /Robbie Partida-Kipness/
                                        ROBBIE PARTIDA-KIPNESS
                                        JUSTICE

211128F.P05




                                      –2–